Citation Nr: 1641175	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  15-19 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1999 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and December 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This case was before the Board in January 2016, at which time an extensive procedural history of this case was stated; the Board reincorporates that procedural history by reference.  

In that January 2016 decision, the Board reopened the service connection claim for tinnitus and remanded that claim, as well as the increased evaluation for GERD and the TDIU claims, for additional development.  The case has been returned to the Board at this time for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Board remanded this case in January 2016; the AOJ readjudicated this case in a March 2016 supplemental statement of the case, after scheduling the Veteran for VA examinations in Houston and the Houston VA Medical Center cancelled those examinations because the Veteran failed to RSVP.  

Initially, the Board notes that the Veteran subsequently underwent VA examinations of his tinnitus and GERD in June and July 2016, respectively; the AOJ has not readjudicated those claims since the March 2016 supplemental statement of the case.  Consequently, a remand is necessary in order for such readjudication of the claims to be accomplished, to include this highly relevant and pertinent evidence which was obtained after the March 2016 supplemental statement of the case pertaining to the issues on appeal.  

Additionally, the Veteran stated in several correspondences since the March 2016 supplemental statement of the case that he has received additional treatment at VA, particularly the Sheridan VA Medical Center.  Thus, it appears that additional VA treatment records exist in this case and a remand is necessary in order for such to be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Notwithstanding, the VA examination of the Veteran's tinnitus is inadequate given the Board's previous remand instructions.  The June 2016 examiner noted that the Veteran reported hearing loss beginning in his second year in the Marine Corps; nevertheless, the examiner opined that the Veteran's tinnitus was less likely than not related to service because there was no tinnitus reported in service by the Veteran and there was no evidence of tinnitus presented at the time of the occurrence, as evident to the examiner or in the service medical records.  The Veteran's tinnitus was also not related to the Veteran's hearing loss because his tinnitus was bilateral and he only had hearing loss in the left ear.

The audiological examiner's opinion appears to be factually inaccurate as it does not appear that the Veteran is currently service-connected for any hearing loss disability.  Regarding service incurrence, the opinion relies solely upon the lack of any in-service notation of tinnitus; thus, the opinion is inadequate.  See Ledford v. Derwinski, 3 Vet. App. 87 (1992) (the absence of a hearing loss disability in service is not in and of itself fatal to claims for service connection); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the examiner's opinion fails to address whether the Veteran's tinnitus was manifested within one year of discharge, as requested in the Board's previous remand instructions.  Finally, it does not appear that the examiner discussed the Veteran's competent reports of tinnitus in service in the opinion, again as requested by the Board's remand instructions.  

Consequently, a remand is necessary in order to obtain another VA examination which adequately addresses whether the Veteran's tinnitus was incurred in or otherwise the result of military service, and to ensure compliance with the Board's prior remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, with respect to the Veteran's TDIU claim, he has claimed that he is unable to work as a result of his service-connected psychiatric disability, including posttraumatic stress disorder (PTSD), anxiety and depression, as well as an aggravation of his borderline personality disorder.  The Veteran's last VA examination of his psychiatric disability was in August 2016; that examiner does not appear to have discussed the Veteran's occupational impairment as a result of his service-connected psychiatric disability, which is currently 70 percent disabling.  Thus, on remand, the AOJ should seek an addendum from the most recent VA psychiatric examiner in order to discuss the functional impairments of the Veteran's psychiatric disability on his occupational functioning.  See Barr, supra.  

Also, the Board previously requested a VA examination regarding TDIU; it does not appear that such was accomplished since January 2016.  Therefore, the Board will again request that after the appropriate clarifications to the psychiatric VA examination are obtained above, the Veteran should be afforded a VHA Vocational Rehabilitation specialist examination.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Sheridan, Houston, and Salt Lake City VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his tinnitus, GERD and psychiatric disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether his tinnitus is at least as likely as not (a degree of probability of 50 percent or higher) related to the Veteran's military service, to include his conceded noise exposure therein.  The examiner should specifically ask the Veteran regarding the types of noise exposure he has had during and after military service.  

The examiner must also address whether the Veteran's tinnitus manifested within one year of discharge from service, and must also specifically consider the Veteran's competent and credible lay statements of first observing tinnitus during his service.  An opinion that the Veteran's tinnitus is not related to service that is based solely on a lack of tinnitus being noted in the Veteran's service treatment records will be deemed inadequate.  

All opinions must be accompanied by a clear rationale.  

4.  Send this case to the August 2016 VA psychiatric examiner for an addendum respecting the functional impairments of the Veteran's psychiatric disability on his occupational functioning.  All opinions must be accompanied by a clear rationale.  

5.  Following the above requested development, request that a Veteran's Health Administration (VHA) Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of his education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.  If a VHA Vocational Rehabilitation Specialist is not available at the Veteran's local VA facility, this finding must be EXPRESSLY noted in the record.  Only if a VHA Vocational Rehabilitation Specialist is not available should the Veteran be scheduled for an examination for another appropriate medical professional.

6.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for tinnitus, increased evaluation for GERD, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

